Citation Nr: 0412692	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  00-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an effective date earlier than February 21, 
1997 for a higher rate of special monthly compensation 
benefits for accrued benefits purposes.  




WITNESSES AT HEARING ON APPEAL

The veteran's widow and his daughter





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to February 
1974.  

The veteran died in March 1997.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which granted accrued 
benefits based on the veteran's pending claim for special 
monthly compensation benefits.  The appellant is contesting 
the effective date of February 21, 1997.  

The appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge in November 2003.  



FINDINGS Of FACT

1.  The veteran died in March 1997.  The cause of death was 
listed as astrocytoma of the brain.  

2.  At the time of the veteran's death, a claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance was pending.  This had been filed on 
February 21, 1997.  

3.  At the time of his death, the veteran had been granted 
service connection for nonpsychotic organic brain syndrome 
with brain trauma, anxiety neurosis, depressive features and 
functional bowel syndrome (rated as 100 percent disabling); 
for convulsive seizures (rated as 80 percent disabling); for 
epidermophytosis, right foot (rated at a noncompensable 
level); for hiatal hernia (rated at a noncompensable level); 
for a bilateral inguinal hernia (rated at a noncompensable 
level); and a high frequency hearing loss of the left ear 
(rated at a noncompensable level).  He had been assigned a 
100 percent schedular rating, effective on June 5, 1986.  He 
also had been granted special monthly compensation under the 
provisions of 38 U.S.C.A § 314 (s) and 38 C.F.R. § 3.350(i) 
on account of having nonpsychotic organic brain syndrome due 
to trauma rated at 100 percent and addition service-connected 
disability independently rated at 60 percent or more.  This 
was effective on June 5, 1986.  

4.  In a June 1999 rating decision, for the purpose of 
accrued benefits, the RO granted service connection for loss 
of use of both hands due to a cerebrovascular accident (rated 
as 100 percent disabling); for loss of use of both feet 
(rated as 100 percent disabling); for loss of bowel control 
(rated as 100 percent disabling) and for loss of bladder 
control (rated as 60 percent disabling), effective on 
February 21, 1997.  The RO also granted special monthly 
compensation under the provisions of 38 U.S.C.A § 1114 (m) 
and 38 C.F.R. § 3.350(c) on account of having loss of use of 
both hands; under the provisions of 38 U.S.C.A § 314 (o) and 
38 C.F.R. § 3.350(e) on account of having paralplegia with 
loss of use of both legs and loss of anal and bladder 
sphincter control; and under the provisions of 38 U.S.C.A 
§ 314 (r)(2) and 38 C.F.R. § 3.350(h) on account of having 
the need for a higher level aid and attendance.  These were 
made effective on February 21, 1997.  

4.  The veteran was not shown to have specific disability 
requiring a higher level of aid and attendance during the 
year immediately preceding the filing of his claim for 
increase on February 21, 1997.  



CONCLUSION Of LAW

An effective date earlier than October 22, 1997 for the grant 
of special monthly compensation based on a higher level of 
aid and attendance for accrued benefits purposes is not 
assignable.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 3.1000 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Because this case must be considered in light of the law and 
regulations pertaining to accrued benefits claims, additional 
private medical evidence cannot obtained in support of the 
claim.  Significantly, the appellant has indicted that, 
during the pendency of this matter, the veteran was not 
receiving treatment at a VA facility or in connection with a 
fee basis arrangement.  

Accordingly, the Board finds that further discussion of the 
notice or assistance requirements of VCAA is not necessary.  




Factual Background 

At the time of his death, the veteran had been granted 
service connection for nonpsychotic organic brain syndrome 
with brain trauma, anxiety neurosis, depressive features and 
functional bowel syndrome (rated as 100 percent disabling); 
for convulsive seizures (rated as 80 percent disabling); for 
epidermophytosis, right foot (rated at a noncompensable 
level); for hiatal hernia (rated at a noncompensable level); 
for a bilateral inguinal hernia (rated at a noncompensable 
level); and a high frequency hearing loss of the left ear 
(rated at a noncompensable level).  He had been assigned a 
100 percent schedular rating, effective on June 5, 1986.  

The veteran also had been granted special monthly 
compensation under the provisions of 38 U.S.C.A § 314 (s) and 
38 C.F.R. § 3.350(i) on account of having the nonpsychotic 
organic brain syndrome due to trauma rated at 100 percent and 
addition service-connected disability independently rated at 
60 percent or more.  This also was effective on June 5, 1986.  

On February 21, 1997, the veteran filed a claim for a higher 
rate of special monthly compensation based on the need for 
regular aid and attendance.  That day, the RO received a 
medical examination report regarding the veteran's need for 
regular aid and attendance.  

Upon examination, the physician certified that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home, or other institutional care.  It also was noted that he 
had been homebound and requiring constant attendance since 
October 1993.  The Board notes that the examination report is 
undated.  

In April 1997, the appellant filed a claim for accrued 
benefits.  

By May 1997 rating decision, the RO, in pertinent part, 
denied the appellant's claim for accrued benefits based on 
the claim for a higher rate of special monthly compensation.  

By June 1999 rating decision, the RO determined that the May 
1997 rating decision was clearly and unmistakably erroneous 
and granted increased special monthly compensation for the 
purposes of accrued benefits under 38 U.S.C.A. § 5121 
effective on February 21, 1997, the date of the veteran's 
claim.  

In the June 1999 rating decision, for the purpose of accrued 
benefits, the RO granted service connection for loss of use 
of both hands due to a cerebrovascular accident (rated as 100 
percent disabling); for loss of use of both feet (rated as 
100 percent disabling); for loss of bowel control (rated as 
100 percent disabling) and for loss of bladder control (rated 
as 60 percent disabling), effective on February 21, 1997.  

The RO also granted special monthly compensation under the 
provisions of 38 U.S.C.A § 1114 (m) and 38 C.F.R. § 3.350(c) 
on account of having loss of use of both hands; under the 
provisions of 38 U.S.C.A § 314 (o) and 38 C.F.R. § 3.350(e) 
on account of having paraplegia with loss of use of both legs 
and loss of anal and bladder sphincter control; and under the 
provisions of 38 U.S.C.A § 314 (r)(2) and 38 C.F.R. 
§ 3.350(h) on account of having the need for a higher level 
aid and attendance.  These were made effective on February 
21, 1997.  

A memorandum dated in October 2003 from VA's fee-basis office 
reflected that the VA fee-basis outpatient medical program 
provided payment authorization for eligible veterans to 
obtain routine, recurring outpatient medical treatment 
services through non-VA health care providers.  

The memorandum further indicated that this sort of 
authorization was granted when direct VA treatment services 
were not available or were geographically inaccessible.  

The records were maintained, according to the memorandum, for 
all veterans who were granted fee-basis status, and any file 
with no activity within a three-year period was purged and 
stored in accordance with VA policy.  

With respect to the veteran, the memorandum reflected that 
the he was authorized under the fee-basis program, for 
compensation and pension examination purposes only and that, 
in 1990, an appointment was scheduled to evaluate the 
veteran.  

According to the memorandum, however, the veteran's wife 
cancelled that appointment.  As such, no fee-basis record was 
ever established.  

In November 2003, the appellant testified that the effective 
date of the award of a higher rate of special monthly 
compensation should have been in 1990 when medical reports 
were prepared by Drs. Franek and Lilly.  

She asserted essentially that, pursuant to their 1990 
reports, it should have been clear to the RO that the veteran 
was in need of constant care, as he could not be left alone.  

The appellant stated that, by the time she filed the claim of 
special monthly compensation based on the need for aid and 
attendance in February 1997 on the veteran's behalf, his 
condition was terminal.  She further indicated that the 
veteran received medical treatment at a Naval hospital until 
it closed in 1986.  

Thereafter, according to her, the veteran was granted fee-
basis status from 1986 until 1988 and received only private 
treatment thereafter through the appellant's employment-based 
health insurance plan.  


Discussion 

Accrued Benefits

Periodic monetary benefits authorized under laws administered 
by VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due to the 
payee but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
payee, be paid to the payee's spouse.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  

In the case at hand, the veteran died in March 1997 and, at 
the time of his death, he had a claim pending for increased 
special monthly compensation based on the need for regular 
aid and attendance.  

The only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  

In this case, the appellant, as surviving spouse of the 
veteran, filed her claim for accrued benefits in April 1997, 
a month following the veteran's death.  Thus, the RO 
appropriately granted entitlement to accrued benefits based 
on the veteran's pending claim.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1300 (a survivor's accrued benefits claim derives from the 
veteran's having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an 
accrued benefits claimant has the right to stand in the shoes 
of the veteran and pursue his claim following his death).  

Hence, in connection with its consideration of this appeal, 
the Board will adjudicate the claim for an effective date 
prior to February 21, 1997 for increased special monthly 
compensation at the higher level of aid and attendance.  


Earlier Effective Date

The appellant maintains that an effective date earlier than 
February 21, 1997 is appropriate for the grant of increased 
special monthly compensation for accrued benefits purposes.  

On February 21, 1997, VA received the veteran's claim for 
special monthly compensation based on the need for regular 
aid and attendance.  

As regards a claim for increased special monthly 
compensation, the effective date of an award of benefits will 
be the day of receipt of claim or the date entitlement arose, 
whichever is later.  Except it can be the earliest date as of 
which it is factually ascertainable that an increase 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

In the veteran's case, as the need for aid and attendance is 
not shown to have arisen in the year before February 21, 
1997, the date of claim filed on February 21, 1997is later in 
time and would be the appropriate effective date.  Id.  

The appellant asserts that the increased benefits should 
effective in 1990.  However, the evidence submitted in 
connection with the veteran's claim could not serve to 
establish entitlement to the increased compensation benefits 
earlier than one year prior to the date of claim.  

In this case, the submitted statement clearly reported an 
increased level of disability beginning in October 1993, more 
than 3 years before the date of claim.  Other medical 
evidence including medical reports prepared in 1990 and 
evidence of fee basis treatment prior thereto showing an 
increased level of disability at an earlier date also could 
not form the basis for increased compensation for the purpose 
of accrued benefits earlier than February 21, 1997.  

The Board notes, moreover, that the report showing entitled 
regular aid and attendance was undated and received on 
February 21, 1997.  Because there is no way to date of this 
examination showing increased disability, it could not be 
used to establish entitlement to special monthly compensation 
at an earlier date.  

The assignment of February 21, 1997 as the effective date for 
granting of entitlement to special monthly compensation was 
appropriate.  No earlier date is warranted; the actual 
payment of monetary benefits is effective the first day of 
the calendar month following the month in which the award 
became effective, that is, March 1, 1997, in this case.  See 
38 C.F.R. § 3.31 (2003).  

For all the foregoing reasons, the Board finds that, at the 
time of the veteran's death, an effective date earlier than 
February 21, 1997 for the grant of a higher level of special 
monthly compensation was not warranted.  

For that reason, the appellant's claim of entitlement to an 
effective date prior to February 21, 1997 on an accrued basis 
must be denied.  



ORDER

An effective date prior to February 21, 1997 for a higher 
level of special monthly compensation benefits for accrued 
benefits purposes is denied.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



